In consolidated proceedings instituted by minority stockholders of a corporation to compel appraisal and purchase of their shares of capital stock pursuant to sections 20 and 21 of the Stock Corporation Law, petitioners and the corporation cross-appeal, as limited by their briefs, and respectively on the grounds of inadequacy and exeessiveness, from so much of a final order and judgment (one paper) of the Supreme *858Court, Kings County, entered. December 15,1964 (which confirmed an appraiser’s report, as modified by the court), as (1) adjudged at $10.34 the value of each share of stock owned by petitioners other than Mildred Kobley as custodian for Rosa Kobley, a minor, etc., and directed pajunent to be made on such valuation basis and (2) made an allowance of $2,000 to petitioners’ expert witness. Appeal dismissed, insofar as it is b3r petitioner Mildred Kobley as custodian for Rosa Kobley, a minor, etc., without costs. The proceedings were discontinued, insofar as brought by her in such capacity, by stipulation. As to all other parties, order and judgment modified, on the law and the facts, (1) so as to increase the valuation to $10.74 per share, which is the valuation set forth in the report of the appraiser, and to increase the amounts to be paid for the shares accordingly; and (2) by amending subdivision (c) of its sixth decretal paragraph so as to increase the allowance to petitioners’ expert witness to $5,000. As so modified, order and judgment affirmed, insofar as appealed from, without costs. The findings of fact which are inconsistent herewith are reversed and new findings are made as indicated herein. Surrender of the certificates of stock and payment therefor shall take place at 3:00 p.m. on June 1, 1966 at the place and in the manner provided in the judgment, subject to the extant provision as to the corporation’s right to designate an earlier time; and the time for payment of the $5,000 allowance to the expert witness is extended until 10 days after entry of the order hereon. In our opinion, the value of the stock was properly computed by the appraiser, as set forth in his report. We are also of the opinion that under all the circumstances petitioners’ expert witness is entitled to be compensated as above indicated.
Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur,